DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 4–11 is/are pending.
Claim(s) 2 and 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, and 6–10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shatunov et al. (US 2014/0322596 A1, hereinafter Shatunov).
Regarding claim 1, Shatunov discloses an electrolytic solution, comprising an additive (see electrolyte, [0045]), the additive comprising
a multi-cyano compound, wherein the multi-cyano compound is at least one of compounds represented by Formula I-2 (see Formula 2, [0050]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I-2) (see Formula 2, [0050])
wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-containing group, a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Formula 2, [0052]);
at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Formula 2, [0052]); and
the substituent, if present, is selected from the group consisting of halogen, cyano, C1–C6 alkyl, and combinations thereof (see Formula 2, [0052]).
Regarding claim 4, Shatunov discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the multi-cyano compound is at least one of compounds represented by Formula I-2a (see Formula 2, [0052]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (I-2A) (see Formula 2, [0052]). 
Regarding claim 6, Shatunov discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein a mass percentage of the multi-cyano compound in the electrolytic solution is 0.001% to 10% (see additive, [0084]).
Regarding claim 7, Shatunov discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the additive further comprises an additive A, and the additive A is selected from the group consisting of an unsaturated cyclic carbonate compound (see VEC, [0146]), a halogenated cyclic carbonate compound (see FEC, [0146]), a sulfate compound, a sulfite compounds, a sultone compound (see PS, [0146]), a disulfonic acid compound, a nitrile compound, an aromatic compound, an isocyanate compound, a phosphazene compound, a cyclic anhydride compound, a phosphite compound, a phosphate compound, a borate compound, a carboxylate compound, and combinations thereof (see organic electrolytic solution, [0146]).
Regarding claim 8, Shatunov discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein a mass percentage of the additive A in the electrolytic solution is 0.01% to 30% (see organic electrolytic solution, [0146]).
Regarding claim 9, Shatunov discloses battery (1), comprising a positive electrode plate (3), a negative electrode plate (2), a separator (4) disposed between the positive electrode plate 
a multi-cyano compound, wherein the multi-cyano compound is at least one of compounds represented by Formula I-2 (see Formula 2, [0050]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I-2) (see Formula 2, [0050])
wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-containing group, a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Formula 2, [0052]);
at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, or a substituted or unsubstituted C1–C8
the substituent, if present, is selected from the group consisting of halogen, cyano, C1–C6 alkyl, and combinations thereof (see Formula 2, [0052]).
Regarding claim 10, Shatunov discloses all claim limitations set forth above and further discloses a battery:
\wherein the battery is a lithium ion battery (1, [0118]),
wherein a charging cut-off voltage of the battery is not lower than 4.2V (see 4.35V, [0169]).

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odinets et al. (Intramolecular Cyclization of ω-Haloalkylsubstituted Thiophosphorylacetonitriles: Synthesis and Stereochemistry of 3-Cyano-2-oxo-1,2-thiaphosphacyclanes, hereinafter Odinets).
Regarding claim 1, Odinets discloses 
a multi-cyano compound, wherein the multi-cyano compound is at least one of compounds represented by Formula I-2 (see Compound 9, Scheme 3):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I-2) (see Compound 9, Scheme 3)
wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-containing group, a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Compound 9, Scheme 3);
at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Compound 9, Scheme 3); and
the substituent, if present, is selected from the group consisting of halogen, cyano, C1–C6 alkyl, and combinations thereof (see Compound 9, Scheme 3).
Regarding claim 5, Odinets discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the multi-cyano compound is the following compound: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see Compound 9, Scheme 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatunov (US 2014/0322596 A1).
Regarding claim 11
wherein a mass percentage of the multi-cyano compound in the electrolytic solution is 1% to 5% (see additive, [0084]).
Although Shatunov does not explicitly disclose a range of 0.1% to 3.5%, Shatunov does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant’s arguments with respect to Lachowicz have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Shatunov have been fully considered but they are not persuasive.
Applicants argue claim 1 requires "wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group; at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group" (P10/¶1). Claim 1 recites inter alia "wherein R21, 22, R23, and R24 are each independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-containing group, a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group; at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group." Emphasis added. Therefore, claim 1 does not require "wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group; at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group "
Applicants argue Shatunov fails to disclose the groups R21, R22, R23, and R24 that do not include "a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or 2–C8 cyano-containing group, a substituted or unsubstituted C1–C8 alkylsulfonyl, and a substituted or unsubstituted C6–C16 arylsulfonyl" (P10/¶2). Claim 1 recites Claim 1 recites inter alia "wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-containing group, a substituted or unsubstituted C2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group; at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group." Emphasis added. Shatunov discloses an electrolytic solution, comprising an additive (see electrolyte, [0045]), the additive comprising a multi-cyano compound, wherein the multi-cyano compound is at least one of compounds represented by Formula I-2 (see Formula 2, [0050]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I-2) (see Formula 2, [0050]) wherein R21, R22, R23, and R24 are each independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-2–C5 carbalkoxy, a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C8 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, and a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Formula 2, [0052]); at least one of R21, R22, R23, and R24 is a substituted or unsubstituted C7–C16 aromatic ester group, a substituted or unsubstituted C2–C5 alkylcarbonyl, a substituted or unsubstituted C7–C16 arylcarbonyl, a substituted or unsubstituted C1–C8 alkylsulfonyl, a substituted or unsubstituted C6–C16 arylsulfonyl, or a substituted or unsubstituted C1–C8 alkyl thiophosphate group (see Formula 2, [0052]); and the substituent, if present, is selected from the group consisting of halogen, cyano, C1–C6 alkyl, and combinations thereof (see Formula 2, [0052]). Therefore, Shatunov discloses the groups R21, R22, R23, and R24 that do include "a hydrogen atom, a substituted or unsubstituted C1–C8 alkyl, a substituted or unsubstituted C2–C8 alkenyl, a substituted or unsubstituted C2–C12 alkynyl, a substituted or unsubstituted C2–C8 cyano-containing group, a substituted or unsubstituted C1–C8 alkylsulfonyl, and a substituted or unsubstituted C6–C16 arylsulfonyl."
Applicants argue 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
does not disclose the R21, R22, R23, and R24 of claim 1 (P11/¶1). 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 is a specifically recited as the multi-cyano compound in claim 5. Claim 5 is directly dependent from claim 1 and includes all the 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
discloses the R21, R22, R23, and R24 of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2012/0214058 A1) discloses an electrolytic solution, comprising an additive (see electrolyte, [0045]), the additive comprising a multi-cyano compound (see succinonitrile, [0038]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725